 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE WELLS,                                        No. 2:17-cv-2709 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    R. KENDALL, et al.,
15                        Defendants.
16

17           Plaintiff has filed a motion to strike defendants’ request for judicial notice filed October

18   15, 2019 (ECF No. 53). ECF No. 57. Defendants’ request was denied by the undersigned on

19   October 22, 2019. ECF No. 56. Therefore, the motion to strike will be denied.

20           Plaintiff has also filed a supplement to his previously denied motion for appointment of

21   counsel that will be construed as a renewed motion for counsel. ECF No. 58. The United States

22   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

23   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

24   certain exceptional circumstances, the district court may request the voluntary assistance of

25   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

26   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

27           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

28   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims
 1   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,
 2   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden
 3   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to
 4   most prisoners, such as lack of legal education and limited law library access, do not establish
 5   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 6          Plaintiff once again seeks appointment of counsel on the ground that he has autism. ECF
 7   No. 58. In denying plaintiff’s previous requests, the court advised that the mere claim that he had
 8   autism was not sufficient to warrant appointment of counsel and that plaintiff must “specify how
 9   his conditions prevent him from proceeding without assistance and provide medical
10   documentation supporting his claimed impairments.” ECF No. 26 at 2; ECF No. 35 at 2; ECF
11   No. 40 at 2; ECF No. 56 at 3. In support of his motion, plaintiff asserts that because he is autistic
12   he suffers from “rigid and perseverative thinking,” struggles to understand and carry out complex
13   issues, has “social deficits that complicate [his] social interactions,” becomes overstimulated and
14   his reactions may be misinterpreted by others, and struggles with changes in routine. ECF No. 58
15   at 2. These claims are supported by mental health progress notes. Id. at 4-8. However, plaintiff’s
16   claimed impairments are common to many prisoners, and though they understandably make
17   pursuing this case without counsel more difficult, they do not demonstrate that he is incapable of
18   doing so.
19          Plaintiff has thus far been able to adequately present his claims, despite his limitations.
20   He has repeatedly amended his complaint in response to court orders. Defendants have been
21   served. A settlement conference has been scheduled, and the case is currently stayed. At this
22   stage of the case, the record does not support plaintiff’s claim that he is unable to adequately
23   represent himself or that his circumstances are otherwise extraordinary. Accordingly, the motion
24   will be denied at this time.
25          Accordingly, IT IS HEREBY ORDERED that:
26          1. Plaintiff’s motion to strike (ECF No. 57) is DENIED.
27   ////
28   ////
                                                        2
 1         2. Plaintiff’s motion for appointment of counsel (ECF No. 58) is DENIED.
 2   DATED: November 15, 2019
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
